Citation Nr: 0944021	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dextrocardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2005 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that denied service connection for hypertension with 
dextrocardia.

By decision dated in March 2009, the Board denied service 
connection for hypertension and remanded the issue of 
entitlement to service connection for dextrocardia for 
further development.  


FINDINGS OF FACT

1.  The Veteran's dextrocardia is a congenital defect. 

2.  The Veteran's dextrocardia was not subject to 
superimposed disease or injury during active duty service.


CONCLUSION OF LAW

Dextrocardia was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The Veteran was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter sent in April 2005.  The 
Board acknowledges that the Veteran's initial claim was for 
hypertension.  During the course of developing the 
hypertension claim, VA determined that the evidence also 
raised a question as to another cardiovascular disorder, 
dextrocardia.  Because both hypertension and dextrocardia 
involve cardiac or cardiovascular disorders, the Board finds 
that the April 2005 VCAA notice letter for hypertension 
effectively advised the Veteran of VCAA elements also 
applicable to the dextrocardia issue later raised by VA based 
on the records.  In the April 2005 letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that this letter was sent to the 
appellant prior to the initial adjudication of his claim.  
The notice was therefore effectively timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  

In this case, a letter sent in March 2006 provided the notice 
contemplated by Dingess.  The appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter explained how VA determines 
disability ratings and effective dates.  The claim was 
subsequently readjudicated as evidence most recently by an 
August 2009 supplemental statement of the case. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  A VA medical 
opinion has been obtained.  The opinion is  based on a review 
of the claims file and is supported by a detailed rationale.  
The opinion is adequate for the purposes of this case.  

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of this case, the Board notes here that 
congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  
According to the VA General Counsel's opinion, however, 
although service connection cannot be granted for a 
congenital or developmental defect, such a defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90. 

As noted in the Board's March 2009 remand, the report of an 
April 1966 in-service x-ray refers to questionable 
dextrocardia.  Service treatment records, however, do not 
otherwise document any cardiac complaints or abnormal 
clinical findings.  No abnormal cardiac findings were 
reported on discharge examination.  Post-service records 
dated in 1994 and 2001 refer to situs inversus. 

Pursuant to the Board's March 2009 remand, the claims file 
was forwarded to a VA medical doctor for review.  The 
examiner issued an opinion in May 2009.  The examiner stated 
that the Veteran's dextrocardia would be considered a defect 
rather than a disease.  The examiner described the defect as 
a congenital malposition of the heart.  The examiner further 
stated that in the Veteran's case, it was also associated 
with situs inversus totalis which was a corresponding 
malpositioning of the abdominal organs.  The examiner stated 
that there was no evidence that the Veteran had congenital 
heart disease associated with the condition, nor would it be 
expected.  The examiner opined that it was less likely as not 
that there was any inservice disease or any injury which 
aggravated the congenital dextrocardia.  

Based on the above, the Board finds that the preponderance of 
the evidence is against service connection for the Veteran's 
dextrocardia.  The question of whether the dextrocardia is a 
defect or a disease is clearly medical in nature, and the May 
2009 VA medical doctor's opinion clearly supports a finding 
that the dextrocardia is a congenital defect.  The opinion 
also supports a finding that the dextrocardia was not subject 
to superimposed disease or injury during the Veteran's active 
duty service.  Under the opinion of VA's General Counsel in 
VAOPGCPREC 82-90 (July 18, 1990), service connection is not 
warranted for the Veteran's dextrocardia.  The Board is bound 
by the precedent opinions of VA's General Counsel.  38 
U.S.C.A. § 7104(c). 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


